                Case 2:21-cv-00713-JRC Document 1 Filed 05/28/21 Page 1 of 6




 1
 2
 3                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WASHINGTON
 4                                 AT SEATTLE
 5
 6
 7   NITETEK LICENSING LLC,
                                                      CASE NO. 21-CV-713
 8
                    Plaintiff,                      COMPLAINT FOR PATENT
 9                                                  INFRINGEMENT
10                         v.
11                                                   JURY TRIAL DEMANDED
     STREAMBOX INC.,
12
                    Defendant.
13
14
                          COMPLAINT FOR PATENT INFRINGEMENT
15
16         Plaintiff Nitetek Licensing LLC (“Plaintiff”), through its attorneys,

17   complains of Streambox Inc. (“Defendant”), and alleges the following::
18
                                           PARTIES
19
20
           1.       Plaintiff Nitetek Licensing LLC is a corporation organized and
21
22   existing under the laws of Texas that maintains its principal place of business at

23   6001 W Parmer Ln., Ste 370, 1070 Austin, TX 78727-3908.
24
25
26
27   COMPLAINT
                                                            MANN LAW GROUP PLLC
                                                            403 Madison Ave. N. Ste. 240
     21-cv-713- 1                                           Bainbridge Island, WA 98110
28                                                          Phone: 206-436-0900
                 Case 2:21-cv-00713-JRC Document 1 Filed 05/28/21 Page 2 of 6




            2.       Defendant Streambox Inc. is a corporation organized and existing

 1   under the laws of Washington that maintains an established place of business at
 2
     1801 130th Ave NE, Suite 200, Bellevue, WA 98005.
 3
 4                                       JURISDICTION
 5
 6          3.       This is an action for patent infringement arising under the patent laws
 7
     of the United States, Title 35 of the United States Code.
 8
 9
            4.       This Court has exclusive subject matter jurisdiction under 28 U.S.C.
10
     §§ 1331 and 1338(a).
11
12
            5.       This Court has personal jurisdiction over Defendant because it has
13
14   engaged in systematic and continuous business activities in this District and is

15   incorporated in this District’s state. As described below, Defendant has committed
16
     acts of patent infringement giving rise to this action within this District.
17
18
                                                 VENUE
19
20          6.       Venue is proper in this District under 28 U.S.C. § 1400(b) because
21
     Defendant has committed acts of patent infringement in this District and is
22
23   incorporated in this District’s state.
24
25
26
27    COMPLAINT
                                                              MANN LAW GROUP PLLC
                                                              403 Madison Ave. N. Ste. 240
      21-cv-713- 2                                            Bainbridge Island, WA 98110
28                                                            Phone: 206-436-0900
                 Case 2:21-cv-00713-JRC Document 1 Filed 05/28/21 Page 3 of 6




                                             PATENT-IN-SUIT

 1
            7.       Plaintiff is the assignee of all right, title and interest in United States
 2
 3   Patent No. 6,661,783 (the “Patent-in-Suit” or the “’783 Patent”); including all
 4   rights to enforce and prosecute actions for infringement and to collect damages for
 5
     all relevant times against infringers of the Patent-in-Suit. Accordingly, Plaintiff
 6
 7   possesses the exclusive right and standing to prosecute the present action for
 8   infringement of the Patent-in-Suit by Defendant.
 9
10                                          THE ’783 PATENT
11
12          8.       The ’783 Patent is entitled “CDMA transmission apparatus,” and

13
     issued 12/09/2003. The application leading to the ’783 Patent was filed on
14
     03/09/1999. A true and correct copy of the ’783 Patent is attached hereto as Exhibit
15
16   1 and incorporated herein by reference.
17
            9.       The ’783 Patent is valid and enforceable.
18
19
20                   COUNT I: INFRINGEMENT OF THE ’783 PATENT
21
22          10.      Plaintiff incorporates the above paragraphs herein by reference.
23
24          11.      Direct Infringement. Defendant has directly infringed one or more

25   claims of the ’783 Patent in at least this District by having made, used, offered to
26
27    COMPLAINT
                                                                 MANN LAW GROUP PLLC
                                                                 403 Madison Ave. N. Ste. 240
      21-cv-713- 3                                               Bainbridge Island, WA 98110
28                                                               Phone: 206-436-0900
               Case 2:21-cv-00713-JRC Document 1 Filed 05/28/21 Page 4 of 6




     sell, sold and/or imported, without limitation, at least the Defendant products

 1   identified in the charts incorporated into this Count below (among the “Exemplary
 2
     Defendant Products”) that infringe at least the exemplary claims of the ’783 Patent
 3
 4   also identified in the charts incorporated into this Count below (the “Exemplary

 5   ’783 Patent Claims”) literally or by the doctrine of equivalents. On information and
 6
     belief, numerous other devices that infringe the claims of the ’783 Patent have been
 7
     made, used, sold, imported, and offered for sale by Defendant and/or its customers.
 8
 9
            12.      Defendant also has and continues to directly infringe, literally or
10
     under the doctrine of equivalents, the Exemplary ’783 Patent Claims, by having its
11
12   employees internally test and use these Exemplary Products.
13
            13.      Exhibit 2 includes charts comparing the Exemplary ’783 Patent Claims
14
     to the Exemplary Defendant Products. As set forth in these charts, the Exemplary
15
16   Defendant Products practice the technology claimed by the ’783 Patent.
17
     Accordingly, the Exemplary Defendant Products incorporated in these charts
18
19   satisfy all elements of the Exemplary ’783 Patent Claims.

20
            14.      Plaintiff therefore incorporates by reference in its allegations herein
21
22   the claim charts of Exhibit 2.
23
24          15.      Plaintiff is entitled to recover damages adequate to compensate for

25   Defendants infringement.
26
27    COMPLAINT
                                                                   MANN LAW GROUP PLLC
                                                                   403 Madison Ave. N. Ste. 240
      21-cv-713- 4                                                 Bainbridge Island, WA 98110
28                                                                 Phone: 206-436-0900
               Case 2:21-cv-00713-JRC Document 1 Filed 05/28/21 Page 5 of 6




                                               JURY DEMAND

 1
            16.      Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff
 2
 3   respectfully requests a trial by jury on all issues so triable.
 4
 5                                      PRAYER FOR RELIEF

 6
            WHEREFORE, Plaintiff respectfully requests the following relief:
 7
 8                   A.        A judgment that the ’783 Patent is valid and enforceable;
 9
10                   B.        A judgment that Defendant has infringed directly one or more

11          claims of the ’783 Patent;
12
13                   C.        An accounting of all damages not presented at trial;
14
15                   D.        A judgment that awards Plaintiff all appropriate damages under
16          35 U.S.C. § 284 for Defendants past infringement with respect to the ’204
17
            Patent
18
19
                     E.        And, if necessary, to adequately compensate Plaintiff for
20
21          Defendants infringement, an accounting:

22
                          i.   that this case be declared exceptional within the meaning of 35
23
24                        U.S.C. § 285 and that Plaintiff be awarded its reasonable attorneys
25                        fees against Defendant that it incurs in prosecuting this action;
26
27    COMPLAINT
                                                                  MANN LAW GROUP PLLC
                                                                  403 Madison Ave. N. Ste. 240
      21-cv-713- 5                                                Bainbridge Island, WA 98110
28                                                                Phone: 206-436-0900
              Case 2:21-cv-00713-JRC Document 1 Filed 05/28/21 Page 6 of 6




                    ii. that Plaintiff be awarded costs, and expenses that it incurs in

 1                  prosecuting this action; and
 2
                    iii. that Plaintiff be awarded such further relief at law or in equity
 3
 4                  as the Court deems just and proper.

 5         DATED this 28st day of May, 2021.
 6
 7                                          By: s/ Philip P. Mann
                                            Philip P. Mann, WSBA No. 28860
 8                                          MANN LAW GROUP PLLC
 9                                          403 Madison Ave. N. Ste. 240
                                            Bainbridge Island, WA 98110
10                                          Telephone: (206) 436-0900
11                                          email: phil@mannlawgroup.com
12
                                            Together with:
13
                                            David deBruin (No. 4846)
14
                                            GAWTHROP GREENWOOD, PC
15                                          3711 Kennett Pike, Suite 100
                                            Wilmington, DE 19807
16
                                            302-777-5353
17                                          email: ddebruin@gawthrop.com
18                                          Counsel for Plaintiff
19                                          Nitetek Licensing LLC
20
21
22
23
24
25
26
27   COMPLAINT
                                                             MANN LAW GROUP PLLC
                                                             403 Madison Ave. N. Ste. 240
     21-cv-713- 6                                            Bainbridge Island, WA 98110
28                                                           Phone: 206-436-0900
